DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 November 2021.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 November 2021.
Applicant’s election without traverse of Group II (claims 8-13) in the reply filed on 30 November 2021 is acknowledged.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/JP2017/014868, filed on 11 April 2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 26 October 2018, 24 August 2020, 9 July 2021 are in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 11-13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “to recover zinc as the iron- and steelmaking material” in 2-3. It is unclear whether the recovered zinc is recovered as the iron- and steelmaking material, or if zinc and a separate iron- and steelmaking material are recovered, as page 12, lines 10-14 of the instant specification discloses both the recovery of zinc and a residue in which the amount of the zinc component is reduced (raw material of iron and steel). For the purposes of examination, claim 11 is being considered to mean both a zinc and an iron- and steelmaking material (the iron- and steelmaking material being considered to be read on any material consisting of iron and/or steel) are recovered, however correction/clarification is still required. Claims 12-13 are rejected due to their dependency on rejected claim 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 8, 10-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nagasaka et al (WO 2015016086 A1, machine translation and original document), hereinafter Nagasaka.
Regarding claim 8, Nagasaka teaches a method for recovering zinc from electric furnace steelmaking dust (a method for producing zinc; Title). Nagasaka further teaches recovering zinc from electric furnace steelmaking dust by mixing electric furnace steelmaking dust with calcium compound containing Ca having a molar number equal to or greater than the number of moles of Fe in the electric furnace steel dust (adding a calcium compound containing Ca to steelmaking dust containing zinc, the number of moles of Ca being equivalent to or more than the number of moles of Fe in the steelmaking dust; Abstract, [0011]). Nagasaka further teaches heat treatment at 960 ° C or higher and 1100 ° C or lower in a reducing atmosphere (heating and reducing, in a furnace, the steelmaking dust to which the calcium compound has been added; [0013]). Nagasaka further teaches the melting point of calcium ferrite to be about 1230° C, thus the heat treatment not exceeding 1100 °C reads on without generating melt [0014]. Nagasaka further teaches ZnO and 2CaO.Fe2O3 are obtained by the Ca mixing and heating step (and recovering a zinc component therefrom, [0018]).
Regarding claim 10, Nagasaka teaches mixing electric furnace steelmaking dust with calcium compound containing Ca and performing heat treatment at not lower than 960 °C and not exceeding 1100 °C (the step of heating and reducing the steelmaking dust to which the calcium compound has been added includes adjusting a temperature in the furnace to be less than 1200°C; [0011]).
Regarding claim 11, Nagasaka teaches a method for recovering zinc from electric furnace steelmaking dust (Title). Nagasaka further teaches the recovery of ZnO and 2 CaO•Fe2O3 (producing an iron- and steelmaking raw material, [0013]) and a reducing volatilization means provided so that the zinc vapor can be cooled and solidified to obtain a solid zinc piece (separates zinc from steelmaking dust to 
Regarding claim 13, Nagasaka teaches mixing electric furnace steelmaking dust with calcium compound containing Ca and performing heat treatment at not lower than 960 °C and not exceeding 1100 °C (the step of heating and reducing the steelmaking dust to which the calcium compound has been added includes adjusting a temperature in the furnace to be less than 1200°C; [0011]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka as applied to claim 8.
Regarding claim 9, Nagasaka teaches electric furnace steel dust and a calcium compound containing Ca having a molar number equal to or greater than the number of moles of Fe in the electric furnace steel dust [0011]. This overlaps the claimed range of wherein the step of adding the calcium compound to the steelmaking dust includes adjusting a ratio of the number of moles of Ca in the calcium compound to the number of moles of Fe in the steelmaking dust to be not less than 1.3 and not more than 1.5. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka as applied to claim 11.
Regarding claim 12, Nagasaka teaches mixing electric furnace steelmaking dust with calcium compound containing Ca of a molar amount not less than an equivalent amount of the molar amount of Fe in the electric furnace steelmaking dust [0011]. This overlaps the claimed range of wherein the step of adding the calcium compound to the steelmaking dust includes adjusting a ratio of the number of moles of Ca in the calcium compound to the number of moles of Fe in the steelmaking dust to be not less than 1.3 and not more than 1.5. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733               


/VANESSA T. LUK/Primary Examiner, Art Unit 1733